PER CURIAM.
In this case the district court ordered judgment against one of the original defendants and the personal representatives of the other for injury arising out of an automobile accident. The court set aside the finding of the jury that John Dalgleish, one of the original plaintiffs and later joined as a third-party defendant, was negligent. The matter was discussed in an opinion by the district judge, D.C., 109 F.Supp. 930. We agree with his point of view about the matter and have nothing further to add.
The judgment of the district court will be affirmed.